 

EXHIBIT 10.2

 

EXECUTION VERSION

 

american realty capital advisors iii, LLC

American REALTY capital trust iii special limited partner, llc

american realty capital properties iii, llc

405 Park Avenue

New York, New York 10022

 

American Realty Capital Trust III, Inc.

American Realty Capital Operating Partnership III, L.P.

405 Park Avenue

New York, New York 10022

 

December 14, 2012

 

Re: Project Big Cat – Incentive and Other Payments

 

Reference is made to that certain Agreement and Plan of Merger, dated as of the
date hereof (the “Merger Agreement”), by and among American Realty Capital
Properties, Inc., a Maryland corporation (“Parent”), ARC Properties Operating
Partnership, L.P., a Delaware limited partnership and the operating partnership
of the Company (the “Parent OP”), Tiger Acquisition, LLC, a Delaware limited
liability company wholly-owned by Parent (“Merger Sub”), American Realty Capital
Trust III, Inc., a Maryland corporation (the “Company”), and American Realty
Capital Operating Partnership III, L.P., a Delaware limited partnership and the
operating partnership of the Company (the “Company OP”), pursuant to which (x)
the Company will merge with and into Merger Sub, with Merger Sub being the
surviving entity, and (y) the Company OP will merge with and into the Parent OP,
with the Parent OP being the surviving entity (collectively, the “Transaction”).
Any term not otherwise defined herein shall have the meaning given such term in
the Merger Agreement.

 

Reference also is hereby made to: (i) that certain Second Amended and Restated
Advisory Agreement, dated as of November 13, 2012, by and among American Realty
Capital Advisors III, LLC, a Delaware limited liability company (the “Advisor”),
the Company and the Company OP (the “Advisory Agreement”), (ii) that certain
Amended and Restated Agreement of Limited Partnership of the Company OP, dated
as of November 13, 2012, by and among the Company, the Advisor, American Realty
Capital Trust III Special Limited Partner, LLC, a Delaware limited liability
company (the “Special Limited Partner”) and other limited partners party
thereto, as amended from time to time (the “Company OP Agreement”) and (iii)
that certain Property Management and Leasing Agreement, dated as of March 31,
2011, by and among the Company, the Company OP and American Realty Capital
Properties III, LLC, a Delaware limited liability company (the “Manager”) (the
“Property Management and Leasing Agreement”).

 

 

 

 

In order to induce the parties to the Merger Agreement to enter into the Merger
Agreement, each of the Company, Parent, the Company OP, the Special Limited
Partner, the Advisor and the Manager hereby agree as follows:

 

1.Pursuant to Section 10(c) of the Advisory Agreement, the Advisor is entitled
to a Property Disposition Fee (as defined in the Advisory Agreement) in
connection with the sale of any real estate assets in any transaction or series
of transactions. The Advisor hereby agrees to waive its right to the Property
Disposition Fee in connection with the Transaction.

 

2.Pursuant to Section 5.1 of the Company OP Agreement, the Special Limited
Partner is entitled to certain subordinated distributions of net sales proceeds
from the Company OP (the “SLP Interest”). Upon an Investment Liquidity Event (as
defined in the Company OP Agreement), the Special Limited Partner’s right to
receive its SLP Interest is accelerated to the time of such Investment Liquidity
Event and the amount of the SLP Interest is fixed as of the Investment Liquidity
Event (the “Investment Liquidity Amount”). The Company, the Company OP and the
Special Limited Partner hereby acknowledge and agree that the Transaction is an
Investment Liquidity Event.

 

3.Pursuant to Section 8.7(b) of the Company OP Agreement, if the Special Limited
Partner is entitled to the Investment Liquidity Amount, the Special Limited
Partner has the right to contribute its SLP Interest to the Company OP in
exchange for a number of Company OP Units equal to the quotient of (a) the
Investment Liquidity Amount divided by (b) the fair market value of one share of
Company Common Stock on the date of the Investment Liquidity Event. The Special
Limited Partner hereby elects to contribute its SLP Interest to the Company OP
in exchange for Company OP Units and the Company, the Company OP and the Special
Limited Partner hereby acknowledge and agree that such contribution and exchange
shall be made pursuant to customary contribution or assignment documentation and
shall be effective immediately prior to the consummation of the Transaction.
Upon the consummation of the Transaction, each Company OP Unit will
automatically be converted into 0.95 Parent OP Units as set forth in the Merger
Agreement. The Special Limited Partner hereby acknowledges and agrees that these
Parent OP Units are subject to a minimum one-year holding period prior to being
exchangeable into Parent Common Stock.

 

4.Pursuant to Section 10(h) of the Advisory Agreement and Section 16.1 of the
Company OP Agreement, the Advisor is entitled to receive Class B Units (as
defined in the Company OP Agreement) in the Company OP within 30 days of the end
of each quarter, commencing with the calendar quarter beginning July 1, 2012.
The Class B Units are issued pursuant to the terms of the Company OP Agreement
quarterly in arrears, subject to the approval of the Company’s board of
directors. As of the date hereof, 145,022 Class B Units have been issued to the
Advisor. Furthermore, it is expected that additional Class B Units will be
issued to the Advisor in connection with its asset management services through
and including the Closing Date. When issued, the Class B Units are subject to
forfeiture until both an economic hurdle and a performance hurdle have been met
in accordance with Section 16.2(a) of the Company OP Agreement. It is expected
that the economic hurdle will be met prior to the Closing Date. The performance
hurdle will be met if the Advisor continues to be the Advisor at the Closing of
the Transaction. Accordingly, the Company, the Company OP and the Advisor hereby
acknowledge and agree that, provided the economic hurdle is met prior to the
Closing Date and the Advisor continues to be the advisor under the Advisory
Agreement as contemplated in paragraph 7 hereof, both the economic hurdle and
the performance hurdle will be met upon the consummation of the Transaction, and
at such time no Class B Units held by the Advisor will continue to be subject to
forfeiture.

 

 

 

 

5.Pursuant to Section 16.4 of the Company OP Agreement, the Class B Units are
convertible automatically into Company OP Units at such time as the Advisor’s
capital account with respect to a Class B Unit is equal to the average capital
account balance attributable to an outstanding Company OP Unit (as determined on
a unit-by-unit basis). Pursuant to subparagraph 1(c)(ii) of Exhibit B of the
Company OP Agreement, the Advisor is entitled to special allocations of
unrealized appreciation in the value of the Company OP’s assets. Furthermore,
pursuant to Section 16.4(b) of the Company OP Agreement, the Advisor has the
right up to twice per year to cause the Company OP to adjust the book value of
its assets to fair market value, a “book-up”, by making a capital contribution
of more than a de minimis amount to the Company OP in exchange for Company OP
Units. The Advisor hereby elects to make such a capital contribution to the
Company OP in exchange for Company OP Units prior to the consummation of the
Transaction, if necessary to be effective, in order to cause such an adjustment
and allow it to convert the maximum number of Class B Units to Company OP Units
in connection with the consummation of the Transaction, and the Company and the
Company OP hereby acknowledge and agree to allow the Advisor to make such
capital contributions in order to effectuate a book-up prior to the Closing
Date. The amount of the capital contribution, if any, and the number of Company
OP Units issuable will be agreed to in good faith by the Company, the Company OP
and the Advisor. Upon the consummation of the Transaction, each Company OP Unit
will automatically be converted into 0.95 Parent OP Units as set forth in the
Merger Agreement. The Advisor agrees that these Parent OP Units are subject to a
minimum one-year holding period prior to being exchangeable into Parent Common
Stock.

 

6.The Company, the Company OP and the Advisor hereby acknowledge and agree that
there may be a number of unconverted Class B Units on the Closing Date and that,
in accordance with Section 3.1 of the Merger Agreement, these unconverted Class
B Units will be converted automatically into Parent Class B Units.

 

7.In order to facilitate the smooth transition of advisory services following
the consummation of the Transaction, the Company, the Company OP and the Advisor
agree that the Advisory Agreement will be extended for a 60 day period following
the Closing Date pursuant to the terms substantially in the form Amendment and
Acknowledgement of Termination of Second Amended and Restated Advisory Agreement
attached hereto as Exhibit A.

 

 

 

 

8.In order to facilitate the smooth transition of property management services
following the consummation of the Transaction, the Company, the Company OP and
the Manager agree that the Property Management and Leasing Agreement will be
extended for a 60 day period following the Closing Date pursuant to the terms
substantially in the form Amendment and Acknowledgement of Termination of
Property Management and Leasing Agreement attached hereto as Exhibit B.

 

The parties hereto agree that this letter agreement satisfies any notice
requirements with respect to (a) the contribution of the SLP Interest to the
Company OP in exchange for Company OP Units and (b) the election to cause a
book-up event.

 

Each of the Company, Parent, the Company OP, the Special Limited Partner, the
Advisor and the Manager, as applicable, represent and warrant that (a) each has
the necessary power and authority to enter into this letter agreement and to
carry out its obligations hereunder and (b) no consents, approvals,
authorizations or other actions are required for the Company, Parent, the
Company OP, the Special Limited Partner, the Advisor or the Manager to execute,
deliver and perform their respective obligations under this letter agreement.

 

This letter agreement may be amended, modified or supplemented only by a written
instrument executed by each of the parties hereto. This letter agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and together with this letter agreement shall be deemed to be one and
the same instrument. This letter agreement shall terminate concurrently with any
termination of the Merger Agreement without a Closing. This letter agreement
shall be governed by and interpreted and enforced in accordance with the laws of
the State of New York (without reference to the choice of law provisions).

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this side letter as
of the date first written above.

 

  AMERICAN REALTY CAPITAL TRUST III, INC.         By: /s/ Edward M. Weil, Jr.  
  Name: Edward M. Weil, Jr.     Title:   President and Chief Operating Officer

 

 

 

 

  AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.         By:  AMERICAN
REALTY CAPITAL TRUST III, INC.,     Its general partner         By: /s/ Edward
M. Weil, Jr.     Name: Edward M. Weil, Jr.     Title:   President and Chief
Operating Officer

 

 

 

 

  AMERICAN REALTY CAPITAL ADVISORS III, LLC         By: AMERICAN REALTY CAPITAL
TRUST III     SPECIAL LIMITED PARTNER, LLC,     Its Member         By: AR
CAPITAL, LLC,     Its managing member         By:  /s/ Nicholas S. Schorsch    
Name: Nicholas S. Schorsch     Title:  Authorized Signatory

 

 

 

 

  AMERICAN REALTY CAPITAL TRUST III SPECIAL LIMITED PARTNER, LLC         By: AR
CAPITAL, LLC,     Its managing member         By:  /s/ Edward M. Weil, Jr.    
Name: Edward M. Weil, Jr.     Title:  Authorized Signatory

 

 

 

 

  AMERICAN REALTY CAPITAL PROPERTIES III, LLC         By: AMERICAN REALTY
CAPITAL TRUST III     SPECIAL LIMITED PARTNER, LLC,     Its member         By:
AR CAPITAL, LLC,     Its managing member         By:   /s/ Edward M. Weil, Jr.  
  Name: Edward M. Weil, Jr.     Title:  Authorized Signatory

 

 

 

 

  AMERICAN REALTY CAPITAL PROPERTIES , INC.         By: /s/ Nicholas S. Schorsch
    Name: Nicholas S. Schorsch     Title:   Chief Executive Officer

 

 

 

 



 

EXHIBIT A

 

AMENDMENT AND Acknowledgement OF TERMINATION OF

SECOND AMENDED AND RESTATED ADVISORY AGEEMENT

 

This AMENDMENT AND Acknowledgement OF TERMINATION OF SECOND AMENDED AND RESTATED
ADVISORY AGREEMENT (this “Amendment”) is entered into as of [l] by and among
American Realty Capital Trust III, Inc., a Maryland corporation (the “Company”),
American Realty Capital Operating Partnership III, L.P., a Delaware limited
partnership (the “Company OP”) and American Realty Capital Advisors III, LLC, a
Delaware limited liability company (the “Advisor”).

 

RECITALS

 

A.           WHEREAS, the Company, the Company OP and the Advisor are party to
that certain Second Amended and Restated Advisory Agreement, dated as of
November 13, 2012 (the “Advisory Agreement”), pursuant to which the day-to-day
business and affairs of the Company are managed by the Advisor.

 

B.           WHEREAS, the Company and the Company OP have entered into that
certain Agreement and Plan of Merger, dated as of December 14, by and among
American Realty Capital Properties, Inc., a Maryland corporation (“Parent”),
Tiger Acquisition, LLC, a Delaware limited liability company and a direct wholly
owned subsidiary of Parent (“Merger Sub”), ARC Properties Operating Partnership,
L.P., a Delaware limited partnership (the “Parent OP”), the Company and the
Company OP (the “Merger Agreement”), pursuant to which, among other things, the
Company will be merged with and into Merger Sub, with Merger Sub being the
surviving entity, and the Company OP will be merged with and into the Parent OP,
with the Parent OP being the surviving entity (the “Transaction”), upon the
terms and subject to the conditions set forth in the Merger Agreement.

 

C.           WHEREAS, (i) pursuant to Section 24 of the Advisory Agreement, the
parties hereto desire to amend the Advisory Agreement effective immediately
before the consummation of the Transaction and (ii) pursuant to Section 17 of
the Advisory Agreement, the parties hereto desire to provide to the Advisor
notice of termination of the Advisory Agreement.

 

AGREEMENT

 

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.Amendment of the Advisory Agreement.

 

(a)          Section 1 of the Advisory Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:

 

““Closing Date” has the meaning set forth in the Merger Agreement, dated as of
[l], by and among American Realty Capital Properties, Inc., a Maryland
corporation, ARC Properties Operating Partnership, L.P., a Delaware limited
partnership, Tiger Acquisition, LLC, a Delaware limited liability company, the
Company and the Operating Partnership.”

 

““Post-Merger Period” means the period following the Closing Date through and
including the Termination Date.”

 

““Termination Date” means the date that is 60 days after the Closing Date.”

 

 

 

 

(b)          Section 10(d) of the Advisory Agreement is hereby deleted and
replaced in its entirety with the following:

 

“(d)          Asset Management Fee.  The Company shall pay an Asset Management
Fee to the Advisor or its assignees as compensation for services rendered in
connection with the management of the Company’s assets up to and including June
30, 2012 in an amount equal to 0.75% per annum of the Cost of Assets; provided,
however, that the Asset Management Fee shall be reduced by any amounts payable
as an Oversight Fee (as defined in the Management Agreement), such that the
aggregate of the Asset Management Fee and the Oversight Fee does not exceed
0.75% per annum of the Cost of Assets. The Asset Management Fee is payable on
the first business day of each month for the respective current month in the
amount of 0.0625% of the Cost of Assets as of such date. The Asset Management
Fee will be reduced to the extent that NAREIT FFO, as adjusted, during the six
months ending on the last day of the calendar quarter immediately preceding the
date that such Asset Management Fee is payable, is less than the Distributions
paid with respect to such six month period. For purposes of this determination,
NAREIT FFO, as adjusted, is NAREIT FFO adjusted to (i) include acquisition fees
and related expenses, which is deducted in computing NAREIT FFO; and (ii)
include non-cash restricted stock grant amortization, if any, which is deducted
in computing NAREIT FFO. In respect of the Post-Merger Period, from and after
the Closing Date the Company shall pay to the Advisor or its assignees an Asset
Management Fee in an amount equal to 0.75% per annum of the Cost of Assets,
together with any accrued but unpaid fees. Such Asset Management Fee payable
during the Post-Merger Period shall be payable monthly in arrears, and in cash,
by wire transfer of immediately available funds to an account designated in
writing by the Advisor. For the avoidance of doubt, any Asset Management Fee
made pursuant to this Section 10(d) in the Post-Merger Period shall be made only
in respect of the Real Estate Assets of the Company and the Operating
Partnership as held by the Company and the Operating Partnership immediately
prior to the Closing Date.”

 

(c)          Section 10(h) of the Advisory Agreement is hereby deleted and
replaced in its entirety with the following:

 

“(h)          Subordinated Participation Interests. The Company shall cause the
Operating Partnership to periodically issue Subordinated Participation Interests
in the Operating Partnership to the Advisor or its assignees, pursuant to the
terms and conditions contained in the Operating Partnership Agreement, in
connection with the Advisor’s (or its assignees’) management of the Operating
Partnership’s assets for the period commencing on July 1, 2012 and ending on,
and including, the Closing Date.

 

(d)          A new Section 10(i) is added to the Advisory Agreement as follows:

 

“(i)          Post-Merger Period Payments. The parties hereto agree that the
amounts payable pursuant to Section 10(d) in respect of the Post-Merger Period
are the only amounts payable by the Company pursuant to this Agreement following
the Closing Date and that neither the Advisor nor any of its Affiliates shall be
entitled to any other fees or amounts that are otherwise payable by the Company
pursuant to this Agreement following the Closing Date.”

 

2.Effective Time. This Amendment will be effective as of immediately prior to
the consummation of the Transaction. If the Merger Agreement is terminated
without a Closing (as defined in the Merger Agreement), this Amendment shall
automatically terminate, with no further action necessary by any party, and be
of no further force or effect.

 

 

 

 

3.Notice of Termination of the Advisory Agreement. Pursuant to and in accordance
with Section 17 of the Advisory Agreement, the Company and the Company OP hereby
provide to the Advisor notice of termination of the Advisory Agreement and the
Advisor acknowledges receipt thereof. The parties hereto agree that effective at
5:00 p.m., Eastern Time, on the Termination Date, with no further action
necessary by any party, the Advisory Agreement shall automatically terminate in
its entirety and be of no further force or effect; provided, however, that the
indemnification provisions contained in Sections 21 and 22 of the Advisory
Agreement shall survive indefinitely.

 

4.Miscellaneous.

 

(a)          Limited Effect. Except as otherwise specifically set forth in this
Amendment, all other terms and conditions of the Advisory Agreement shall remain
in full force and effect.

 

(b)          Entire Agreement. The Advisory Agreement and this Amendment
supersede all prior agreements between the parties with respect to the subject
matter thereof and constitute a complete and exclusive statement of the terms of
the agreement between the parties with respect to the subject matter thereof.

 

(c)          Governing Law. This Amendment will be governed by the internal laws
of the State of New York.

 

(d)          Construction. The parties have participated jointly in the drafting
of this Amendment, and each party was represented by counsel in the negotiation
of this Amendment. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.

 

(e)          Waiver of Legal Conflicts. Each of the parties hereto acknowledges
and agrees that, at their request, Proskauer Rose LLP acted as counsel to all
such parties in connection with this Amendment. Accordingly, each of the parties
agrees to, and does, waive any conflict of interest which may be deemed to arise
as the result of such representation and agrees not to seek to disqualify or
otherwise prevent Proskauer Rose LLP from representing the other parties hereto
(or any other clients of Proskauer Rose LLP) in any matters by reason of its
work on, or representation of, such party in connection with this Amendment or
its possession of confidential information relating to such party. Proskauer
Rose LLP shall be entitled to rely upon this Section 4(e) as a third party
beneficiary hereof.

 

(f)          Counterparts; Facsimile. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same instrument. Original
signatures hereto may be delivered by facsimile which shall be deemed originals.

 

(g)          Definitions. Capitalized terms used but not defined herein have the
meanings ascribed to them in the Advisory Agreement.

 

*****

 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

  AMERICAN REALTY CAPITAL TRUST III, INC.       By:       Name: Edward M. Weil,
Jr.     Title:   President and Chief Operating Officer

 

 

 

 

  AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.       By:  AMERICAN
REALTY CAPITAL TRUST III, INC.,     Its general partner         By:      
Name: Edward M. Weil, Jr.     Title:   President and Chief Operating Officer

 

 

 

 

  AMERICAN REALTY CAPITAL ADVISORS III, LLC       By: AMERICAN REALTY CAPITAL
TRUST III     SPECIAL LIMITED PARTNER, LLC,     Its Member         By: AR
CAPITAL, LLC,     Its managing member         By:       Name: Edward M. Weil,
Jr.     Title:  Authorized Signatory

 

 

 

 



 

EXHIBIT B

 

AMENDMENT AND Acknowledgement OF TERMINATION OF

PROPERTY Management and Leasing AGEEMENT

 

This AMENDMENT AND Acknowledgement OF TERMINATION OF Property Management and
Leasing AGREEMENT (this “Amendment”) is entered into as of [l] by and among
American Realty Capital Trust III, Inc., a Maryland corporation (the “Company”),
American Realty Capital Operating Partnership III, L.P., a Delaware limited
partnership (the “Company OP”) and American Realty Capital Properties III, LLC,
a Delaware limited liability company (the “Manager”).

RECITALS

 

A.           WHEREAS, the Company, the Company OP and the Manager are party to
that certain Property Management and Leasing Agreement, dated as of March 31,
2011 (the “Management Agreement”), pursuant to which the real estate properties
of the Company and the Company OP are managed by the Manager.

 

B.           WHEREAS, the Company and the Company OP have entered into that
certain Agreement and Plan of Merger, dated as of December 14, by and among
American Realty Capital Properties, Inc., a Maryland corporation (“Parent”),
Tiger Acquisition, LLC, a Delaware limited liability company and a direct wholly
owned subsidiary of Parent (“Merger Sub”), ARC Properties Operating Partnership,
L.P., a Delaware limited partnership (the “Parent OP”), the Company and the
Company OP (the “Merger Agreement”), pursuant to which, among other things, the
Company will be merged with and into Merger Sub, with Merger Sub being the
surviving entity, and the Company OP will be merged with and into the Parent OP,
with the Parent OP being the surviving entity (the “Transaction”), upon the
terms and subject to the conditions set forth in the Merger Agreement.

 

C.           WHEREAS, (i) pursuant to Section 7.5 of the Management Agreement,
the parties hereto desire to amend the Management Agreement effective
immediately before the consummation of the Transaction and (ii) pursuant to
Section 6.1(a) of the Management Agreement, the parties hereto desire to provide
to the Manager notice of termination of the Management Agreement.

 

AGREEMENT

 

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.Amendment of the Management Agreement.

 

(a)          Article I of the Management Agreement is hereby amended by adding
the following new definitions in appropriate alphabetical order:

 

““Closing Date” has the meaning set forth in the Merger Agreement, dated as of
[l], by and among American Realty Capital Properties, Inc., a Maryland
corporation, ARC Properties Operating Partnership, L.P., a Delaware limited
partnership, Tiger Acquisition, LLC, a Delaware limited liability company, the
Company and the OP.”

 

““Post-Merger Period” means the period following the Closing Date through and
including the Termination Date.”

 

““Termination Date” means the date that is 60 days after the Closing Date.”

 

 

 

 

(b)          Section 4.1(a) of the Management Agreement is hereby deleted and
replaced in its entirety with the following:

 

“(a)          The Owner shall pay the Manager or any of its Affiliates property
management fees (the “Management Fees”), on a monthly basis, equal to:  (i) with
respect to stand-alone, single-tenant net leased Properties, two percent (2%) of
Gross Revenues from the Properties managed; and (ii) with respect to multitenant
Properties, four percent (4%) of Gross Revenues from the Properties managed,
plus market-based leasing commissions applicable to the geographic location of
the Property. Except as otherwise set forth herein, the Owner shall also
reimburse the Manager for any costs and expenses incurred by the Manager in
connection with managing the Properties. In respect of the Post-Merger Period,
from and after the Closing Date, the Owner shall pay to the Manager or any of
its Affiliates Management Fees equal to:  (i) with respect to stand-alone,
single-tenant net leased Properties, two percent (2%) of Gross Revenues from the
Properties managed; and (ii) with respect to multitenant Properties, four
percent (4%) of Gross Revenues from the Properties managed, plus market-based
leasing commissions applicable to the geographic location of the Property. Such
Management Fees payable during the Post-Merger Period shall be payable monthly
in arrears, and in cash, by wire transfer of immediately available funds to an
account designated in writing by the Manager. For the avoidance of doubt, any
Management Fees made pursuant to this Section 4.1(a) in the Post-Merger Period
shall be made only in respect of the Properties of the Owner as held by the
Owner immediately prior to the Closing Date.”

 

(c)          A new Section 4.5 is added to the Management Agreement as follows:

 

“4.5           Post-Merger Period Payments. The parties hereto agree that the
amounts payable pursuant to Section 4.1(a) in respect of the Post-Merger Period
are the only amounts payable by the Owner pursuant to this Management Agreement
following the Closing Date and that neither the Manager nor any of its
Affiliates shall be entitled to any other fees or amounts that are otherwise
payable by the Owner pursuant to this Agreement following the Closing Date.”

 

2.Effective Time. This Amendment will be effective as of immediately prior to
the consummation of the Transaction. If the Merger Agreement is terminated
without a Closing (as defined in the Merger Agreement), this Amendment shall
automatically terminate, with no further action necessary by any party, and be
of no further force or effect.

 

3.Notice of Termination of the Management Agreement. Pursuant to and in
accordance with Section 6.1(a) of the Management Agreement, the Company and the
Company OP hereby provide to the Manager notice of termination of the Management
Agreement and the Manager acknowledges receipt thereof. The parties hereto agree
that effective at 5:00 p.m., Eastern Time, on the Termination Date, with no
further action necessary by any party, the Management Agreement shall
automatically terminate in its entirety and be of no further force or effect;
provided, however, that the indemnification provisions contained in Section 5.4
of the Management Agreement shall survive indefinitely.

 

4.Miscellaneous.

 

(a)          Limited Effect. Except as otherwise specifically set forth in this
Amendment, all other terms and conditions of the Management Agreement shall
remain in full force and effect.

 

 

 

 

(b)          Entire Agreement. The Management Agreement and this Amendment
supersede all prior agreements between the parties with respect to the subject
matter thereof and constitute a complete and exclusive statement of the terms of
the agreement between the parties with respect to the subject matter thereof.

 

(c)          Governing Law. This Amendment will be governed by the internal laws
of the State of New York.

 

(d)          Construction. The parties have participated jointly in the drafting
of this Amendment, and each party was represented by counsel in the negotiation
of this Amendment. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.

 

(e)          Waiver of Legal Conflicts. Each of the parties hereto acknowledges
and agrees that, at their request, Proskauer Rose LLP acted as counsel to all
such parties in connection with this Amendment. Accordingly, each of the parties
agrees to, and does, waive any conflict of interest which may be deemed to arise
as the result of such representation and agrees not to seek to disqualify or
otherwise prevent Proskauer Rose LLP from representing the other parties hereto
(or any other clients of Proskauer Rose LLP) in any matters by reason of its
work on, or representation of, such party in connection with this Amendment or
its possession of confidential information relating to such party. Proskauer
Rose LLP shall be entitled to rely upon this Section 4(e) as a third party
beneficiary hereof.

 

(f)          Counterparts; Facsimile. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same instrument. Original
signatures hereto may be delivered by facsimile which shall be deemed originals.

 

(g)          Definitions. Capitalized terms used but not defined herein have the
meanings ascribed to them in the Management Agreement.

 

*****

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

  AMERICAN REALTY CAPITAL TRUST III, INC.         By:       Name: Edward M.
Weil, Jr.     Title:   President and Chief Operating Officer

 

 

 

 

  AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.       By:  AMERICAN
REALTY CAPITAL TRUST III, INC.,     Its general partner         By:       Name:
Edward M. Weil, Jr.     Title:   President and Chief Operating Officer

 

 

 

 

  AMERICAN REALTY CAPITAL PROPERTIES III, LLC       By: AMERICAN REALTY CAPITAL
TRUST III         SPECIAL LIMITED PARTNER, LLC,     Its Member         By: AR
CAPITAL, LLC,     Its managing member         By:       Name: Edward M. Weil,
Jr.     Title:  Authorized Signatory

 

 

